Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C.
102 that form the basis for the rejections under this section made in this
Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Stehle et al (US PGPUB 2010/0236320 A1; hereinafter "Stehle").
Regarding Claim 1; Stehle teaches a method for measuring an oxygen content and/or an oxygen partial pressure of a headspace gas in a liquid-filled container (figure 1- 4 also see abstract and paragraphs 0020 and 0021), which comprises the steps of:
 using a hollow piercer (figure 1 a piercing mechanism 3 also see paragraph 0020) disposed on a piercing head (figures 1-4 the tip 12 also see paragraph 0023) for introducing a sampling (figure 1 the liquid 5 also see paragraph 0021) opening in the liquid-filled container (figures 1-4 the container 1 also see paragraphs 0020 - 0022) and into the sampling (5) opening a sampling tube (figures 1 and 2 tube 16 also see paragraph 0023) penetrates, and the sampling opening being covered (figures 1-4 cap 7 also see paragraphs 0020 and 0022) in an airtight manner by means of sealing elements (figures 1-4  sealed by a cap 7 also see paragraphs 0020 and 0021) disposed on the hollow piercer (3) or the piercing head; and
 pumping (figures 1-4 the pump 25 also see paragraphs 0023 and 0025) a headspace gas (figures 1-4 a space 6 occupied only by gases, also see paragraph 0021) in a headspace (6) of the liquid (5)-filled container (1) into a sensor unit having a plurality of sensors (figures 1-4 plurality of sensor 17, 31, 33 and 34 also see paragraphs 0023 and 0024), by means of a pump (25) via the sampling tube (16) and/or the hollow piercer (3) and or the piercing head (not labeled) and then back into the headspace (6) of the liquid (5)-filled container (1) and thus the oxygen content (figures 1-4 the amount of oxygen in the headspace 6 also see paragraphs 0020 and 0031) and/or the oxygen partial pressure [paragraph 0024 “measures the partial pressure of O.sub.2”] and/or a headspace (6) volume of the headspace (6) gas (O2) is determined by the sensor unit (figures 1 – 4 The O.sub.2 sensor 33 also see paragraph 0024).  
Regarding Claim 2; Stehle teaches, wherein when measuring the liquid-filled (5) container (1) filled with a foaming liquid (figure 3 also see paragraph 0030 “any foam already formed by intentionally or unintentionally shaking the container 1”), generating a foam in the headspace (6) of the liquid (5)-filled container (1) in which the headspace gas (6) or a portion of the headspace gas (6) is bound, wherein the foam generated is led into the sensor unit (figures 1-4 sensors 17,31, 33,34), and subsequently returned to the headspace (6) of the liquid (5)-filled container (1).  
Regarding Claim 3; Stehle teaches, wherein the sensor unit has an oxygen sensor (33) for measuring the oxygen content and/or the oxygen partial pressure [paragraph 0024 “measures the partial pressure of O.sub.2”] of the headspace gas (6).   
Regarding Claim 4; Stehle teaches, which further comprises:
 pumping (25) the headspace gas (6) from the headspace into the sensor unit (figures 1-4, sensors 17,31,33 and 34); and
 pumping (25) back the headspace gas (6) into the headspace (6) until the sensor unit (figures 1-4, sensors 17,31,33 and 34) and/or the headspace gas (6) reach a stable temperature (figures 1-4 equilibrium temperature are reached, also see paragraph 0032).  
Regarding Claim 5; Stehle teaches, wherein after a measurement of the oxygen content of the headspace gas (6), lowering the sampling (5) tube (24) into a liquid  in the liquid (5)- filled container (1) and then the liquid is sampled (5) from the liquid-filled container (1) and passed into the sensor unit (figures 1-4 sensors 17,31, 33,34), and the oxygen (O2) content in the liquid is determined in this way (figures 1 - 4).  
Regarding Claim 6; Stehle teaches, wherein the sensor unit has a plurality of further sensors (figures 1-4 sensors 17,31, 33,34), and a CO2 (figures 1-4 CO.sub.2 sensor 34 also see paragraph 0032) content and/or an alcohol content [see paragraph 0038] and/or a sugar content of a liquid in the liquid-filled container is determined by means of the further sensors.  
Regarding Claim 7; Stehle teaches, wherein before a measurement of the headspace gas (6), lowering a liquid level in the liquid (6)-filled container (1) via the sampling tube (24) such that the headspace (6) receives a direct connection to the sampling opening (figures 1 and 2 tube 16 also see paragraph 0023).  
Regarding Claim 8; Stehle teaches, wherein before performing a measurement, flushing the piercer (3), the piercing head (12), the sensor unit (figures 1-4 sensors 17,31, 33,34), the pump (25), a ring line and/or the sampling tube (16) with a flushing medium, and thus are freed from oxygen and/or sample residues.  
Regarding Claim 9; Stehle teaches, wherein prior to piercing the liquid-filled container [see paragraph 0034], adjusting a pressure [see paragraph 0032] in the piercer (3) and/or the piercing head (12) and/or in a ring line, to an internal pressure of the liquid-filled container so that foaming of a sample liquid is prevented (figure 3 and also see paragraph 0029).  
Regarding Claim 10; Stehle teaches, wherein after piercing (3) of the liquid (5)-filled container (1), introducing an oxygen sensor (33) and/or a temperature sensor (figures 1 – 4 temperature sensor 17 also see paragraph 0023) in the headspace (6) of the liquid (5)-filled container (1) and the oxygen content and/or a temperature of the headspace gas in the headspace are determined (figure 1 - 4).  
Regarding Claim 11; Stehle teaches, wherein the oxygen content (figure 1 also see paragraph 0031) and/or the headspace (6) volume are determined by an additional measurement of a pressure by means of a pressure sensor (31) and/or a measurement of a temperature by means of a temperature sensor (17), when a volume change of the headspace gas is brought about [see paragraph 0032] .  
Regarding Claim 12; Stehle teaches, which further comprises: 
 - 22 -WBW-20225 pumping (25) the headspace gas (6) from the headspace into the sensor unit (17,31,32) and passing the temperature sensor (17 and 31) and/or the oxygen sensor (33); and 
pumping back the headspace gas (6) into the headspace until (6) the sensor unit (33), namely the pressure sensor (31) and/or the temperature sensor (17) and/or the oxygen sensor (33), and/or the headspace gas (32) reach a stable, same temperature [see paragraph 0032].  
Regarding Claim 13; Stehle teaches, wherein the sensor unit has a CO2 sensor ()34, an alcohol sensor (17, 31, 32, 33, 34) and/or a sugar sensor.  
Regarding Claim 14; Stehle teaches a device for determining an oxygen content of a headspace gas in a liquid- filled container (figure 1- 4 also see abstract and paragraphs 0020 and 0021), the device comprising :
 a piercer (figure 1 a piercing mechanism 3 also see paragraph 0020);
 a sampling tube (figures 1 and 2 tube 16 also see paragraph 0023); 
a piercing head (figures 1-4 the tip 12 also see paragraph 0023) on which said piercer (3) and said sampling tube (16) are disposed;
 a pump (figures 1-4 the pump 25 also see paragraphs 0023 and 0025);
 a ring line (figure 5 the line VI-VI also see paragraph 0018); and
 a sensor unit (figures 1-4 plurality of sensor 17, 31, 33 and 34 also see paragraphs 0023 and 0024) disposed within said ring line (VI) and used to determine the oxygen content (figures 1 – 4 The O.sub.2 sensor 33 also see paragraph 0024) and/or an oxygen partial pressure [paragraph 0024 “measures the partial pressure of O.sub.2”] of the headspace gas (figures 1-4 a space 6 occupied only by gases, also see paragraph 0021) of the - 23 -WBW-20225 liquid-filled container (figures 1-4 the container 1 also see paragraphs 0020 - 0022), said ring line (VI) being configured such that the headspace gas (6) of the liquid (5)-filled container (1) can be sampled via said piercer (3) or said piercing head (12) by means of said pump (25) and can be returned into the headspace (6) of the liquid (5)-filled container (1) via said sampling tube (16).  
Regarding Claim 15; Stehle teaches, wherein said sensor unit has an oxygen sensor (33) and/or a pressure sensor (31) and/or a temperature sensor (17) and/or a CO2 sensor (34) and/or an alcohol sensor and/or a sugar sensor (figures 1 - 4).  
Regarding Claim 16; Stehle teaches, wherein said pump is a circulation pump (25).  
Regarding Claim 17; Stehle teaches, further comprising a plurality of valves (figures 1 – 4 the plurality of valve, 26, 28, 29 and 32) integrated in said ring line (VI), said valves being disposed and formed in said ring line such that an automatic cleaning [see paragraph 0025] of the device and/or a flushing with a flushing gas and/or a filling of said ring line and/or a sampling of liquids can take place via said valves.  
Regarding Claim 18; Stehle teaches, wherein: 
said piercer is hollow (figure 3 also see paragraphs 0023 and 0030); and
 said sampling tube (16) can be introduced through said piercer (3) into a sampling opening in the liquid (5)-filled container (1).  
Regarding Claim 19; Stehle teaches, wherein said oxygen sensor (33) is configured as an optochemical sensor based on a fluorescence quenching principle or as an electrochemical oxygen sensor [see paragraphs 0024 and 0038].  
Regarding Claim 20; Stehle teaches, wherein said circulation pump (25) is selected from the group consisting of a diaphragm pump (25), a peristaltic pump (25), a piston pump, a gear pump, a worm pump, a paddle wheel pump or a syringe pump [see paragraphs 0025 and 0030].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856